OPINION — AG — ** SCHOOL ATTENDANCE — DEPARTMENT OF EDUCATION — PURCHASING PRACTICES ** SECTIONS 14, 19, 23, 26, 27, 51 AND 55 THROUGH 65 OF ENROLLED SENATE BILL NO. 426 OF THE SECOND SESSION OF THE 40TH OKLAHOMA LEGISLATURE DO NOT VIOLATE THE OKLAHOMA CONSTITUTION AS THOSE SECTIONS ARE EACH LOGICAL AND NATURALLY CONNECTED TO THE SUBJECT OF THE SENATE BILL NO. 426 (ONE SUBJECT RULE, REAL PROPERTY ASSESSMENT, AD VALOREM, SCHOOLS, CONSTITUTIONALITY) CITE: 68 Ohio St. 2467 [68-2467], 70 Ohio St. 10-103 [70-10-103] OPINION NO. 79-311, OPINION NO. 83-186, ARTICLE V, SECTION 56, ARTICLE V, SECTION 57 (F. ANDREW FUGITT) == SEE OPINION NO. 88-601 (1988) ==